Citation Nr: 0711536	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  98-11 879A	)	DATE

	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Evaluation for residuals of a fracture of the left tibia 
and fibula with recurvatum of the left knee and traumatic 
arthritis, rated as 20 percent disabling prior to August 17, 
1998.

2. Evaluation for residuals of a fracture of the left tibia 
and fibula with recurvatum of the left knee, with traumatic 
arthritis and a total knee replacement, rated as 100 percent 
disabling from August 17, 1998.

3. Evaluation for residuals of a fracture of the left tibia 
and fibula with recurvatum of the left knee, with traumatic 
arthritis and a total knee replacement, rated as 30 percent 
disabling from October 1, 1999.

4. Evaluation of spinal stenosis with degenerative disc 
disease present at the L4 vertebra, currently rated as 40 
percent disabling.

5. Evaluation of bilateral maxillary sinusitis with allergic 
rhinitis, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from December 1948 to August 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. In this decision, the RO granted a 10 percent 
rating for the veteran's low back disability. The March 1998 
rating action also denied an evaluation in excess of 20 
percent for residuals of a fracture of the left tibia and 
fibula with recurvatum of the left knee and traumatic 
arthritis.

In May 2000, the Board of Veterans' Appeals (Board) disposed 
of other issues that had been brought on appeal to the Board. 
The Board remanded the knee and back issues to the RO.

In March 2001, the RO rated the veteran's left knee 
disability as 100 percent effective from August 17, 1998, and 
as 30 percent disabling from October 1, 1999. The RO 
recharacterized the low back disability to spinal stenosis 
with degenerative disc disease at the L4 vertebra, and rated 
this disability as 40 percent disabling, effective from 
October 31, 1997.

This appeal also arises from an October 2001 rating decision 
that rated the veteran's bilateral maxillary sinusitis with 
allergic rhinitis as 10 percent disabling. The veteran 
appealed this decision.

In September 2003 and January 2006, the Board remanded this 
case for development. The case has now returned for appellate 
consideration.  

The Board in May 2000 referred the matter of service 
connection for a hip disability to the RO for action. This 
matter is again referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, this claim must be remanded again.  In the 
January 2006 remand, the Board specifically noted that the 
veteran identified in a March 2005 letter a private medical 
center in north Mississippi and directed the RO to obtain 
these records.  In a February 2006 letter, the RO informed 
the veteran that he should sent the treatment records from 
North MS Medical Center.  However, in the March 2005 letter, 
the veteran specifically stated that VA must request these 
records.  Additionally, after the RO sent his request, the 
veteran replied stating that he was unable to obtain the 
requested records as he had trouble walking and was confined 
to his home.  Moreover, the Board notes that the veteran, in 
his March 2005 letter, provided the complete address of the 
North MS Medical Center, but the RO never provided the 
veteran with authorization forms.  As the RO has returned 
this appeal to the Board without complying with this order, a 
remand is necessary.  See Stegall v. West, 11 Vet. App.268, 
271 (1998). (RO compliance with Board orders is not 
discretionary, and if an RO fails to comply with the terms of 
a Board remand, another remand for corrective action is 
required.)  

The Board has carefully read the February 2006 VCAA letter.  
The Board cannot find that the AOJ requested the veteran to 
fill out release of information forms or that the forms were 
forwarded to the veteran (since there is no indication that 
there were enclosures).

Accordingly, the case is REMANDED for the following action:

Obtain the treatment records from the 
"North MS Medical Center," as identified 
by the veteran in a March 2005 letter.  As 
the veteran has specifically stated that 
he cannot obtain these records, the RO/AMC 
must provide the veteran with the 
applicable release forms.  All responses 
or evidence received should be associated 
with the claims file.  If after making 
reasonable efforts to obtain the named 
records the RO/AMC is unable to secure the 
records, the RO/AMC must notify the 
veteran.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedure.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


